Sharpstein, J., concurring.
—I concur. In addition to the grounds stated by Me. Justice McKee I attach some importance to the circumstance of payment being demanded of the agent of Jones, who had authority to and did execute this note in the name of Jones. In Philips v. Astling, 2 Taunt. 206, it ivas held if the drawee of a bill went abroad, leaving an agent in England with power to accept bills, that a bill so accepted by such agent must be presented to him for payment, if the drawee continued absent. If the drawee had accepted the draft himself and then góne and continued abroad, that would have excused presentation to him. And although it does not appear that the agent Avho accepted said draft for the drawee had any authority to pay it, or to do more than accept it for said drawee, Lord Mansfield held that in order to charge the indorser, said draft must be presented to the agent aaJlo accepted it.